 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Mental Health Association of North CentralMassachusetts, Inc. d/b/a Herbert Lipton Com-munity Mental Health Center' and HealthCare Division, Local No. 285, Service Employ-ees International Union, AFL-CIO,2Petitioner.Case 1-RC-17272September 18, 1981DECISION AND DIRECTION OFELECTIONBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Robert D.McGrath on April 28 and May 6 and 13, 1981.3Following the hearing and pursuant to Section102.67 of the National Labor Relations Board'sRules and Regulations, Series 8, as amended, thiscase was transferred to the National Labor Rela-tions Board for decision. Thereafter, the Employerand Intervenors Massachusetts Nursing Associ-ation, Local 509, Service Employees InternationalUnion, AFL-CIO, and the Commonwealth of Mas-sachusetts Office of Employee Relations filedbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:I. The Mental Health Association of North Cen-tral Massachusetts (hereinafter the Association orthe Employer) is a private nonprofit corporationorganized under the laws of Massachusetts. In ad-dition to other functions, it operates the HerbertLipton Community Health Center (hereinafter theCenter). The Center at its four locations provides acomprehensive array of community mental healthrelated services, including prevention, treatment,and rehabilitation, covering a 15-town area. TheAssociation and the Center operate, in part,The Employer's name appears as amended at the hearing.2 The Petitioner's name appears as amended at the hearing.a The Department of Mental Health and the Office of Employee Rela-tions of the Commonwealth of Massachusetts, the Massachusetts NursingAssociation, and Local 509, Service Employees International Union,AFL-CIO, were permitted to intervene. The Massachusetts Nursing As-sociation and Local 509, Service Employees International Union, AFL-CIO, because of their representation of certain Commonwealth employ-ees, intervened solely for the purpose of contesting the assertion of juris-diction; they do not seek to appear on the ballot with the Petitioner.258 NLRB No. 5through a partnership agreement with the Com-monwealth of Massachusetts.The Employer, the Petitioner, the Office of Em-ployee Relations, and the Departement of MentalHealth contend that the Board should properlyassert jurisdiction in this matter and find appropri-ate a unit of professional employees.The Massachusetts Nursing Association (herein-after the MNA), which represents certain Com-monwealth employees assigned to the Center underthe partnership agreement, contends that the Em-ployer and the Commonwealth are joint employers.The MNA further asserts that the Board lacks ju-risdiction because, as a joint employer, the Em-ployer would share with the Commonwealth itsstatutory exemption under Section 2(2) of the Act.It is the position of Local 509, Service Employ-ees International Union, AFL-CIO (hereinafterLocal 509), which also represents Commonwealthemployees assigned to the Center, that all employ-ees of the Center are employees of the Common-wealth because of the various funding arrange-ments.The Petitioner does not seek to represent Com-monwealth employees who are assigned to theCenter, some or all of whom are represented byLocal 509 and the MNA under collective-bargain-ing agreements with the Commonwealth.As we stated in National Transportation Service,Inc.,4we will no longer utilize the so-called inti-mate connection standard for ascertaining whetherthe Board's assertion of jurisdiction over an em-ployer with close ties to an exempt entity is war-ranted. Instead, we said that, in future cases involv-ing a determination of whether the Board shouldassert jurisdiction in such situations, we shall deter-mine whether the employer itself meets the defini-tion of "employer" in Section 2(2) of the Act and,if so, determine whether the employer has suffi-cient control over the employment conditions of itsemployees to enable it to bargain with a labor or-ganization as their representative.Applying these principles to this case we find thefollowing:The Association was incorporated in 1951 andthereafter operated a mental health clinic in Fitch-burg, Massachusetts. The Association is governedby an independent board of directors who areelected by the members of the Association. Asstated in article 2, section 1, of the Association'sbylaws, "Any person, association, corporation,partnership, firm, fiduciary or estate having an in-terest in promoting the Association's purposes shallbe eligible for membership."4 240 NLRB 565 (1979).38 HERBERT LIPTON COMMUNITY MENTAL HEALTH CENTERIn the early 1970's the Association executed apartnership contract with the Department ofMental Health (hereinafter DMH). The partnershipagreement concept originated from a decision bythe Commonwealth to provide statutorily mandat-ed mental health services through community-based facilities, essentially through a loan of Com-monwealth employees to various organizations en-gaged in providing community-based services. Thepartnership contract entered into between the As-sociation and the DMH is renewed annually. Theform and the content of the contract are prenego-tiated by a group known as the Coalition of Com-munity Health Partners.At the same time the Commonwealth contractswere started, the Association received a Federalgrant as a result of organizing itself as a communitymental health center under Federal guidelines.Thus, from a small clinic with less than 25 employ-ees, the Center has grown to 184 employees plus41 Commonwealth employees loaned under thepartnership agreement.The facilities operated by the Center are eitherthe property of the Association or leased. Theequipment used in the facilities is the property ofthe Association even though some of it may havebeen purchased by funds received from the Com-monwealth or the Federal Government.The Center has a wide variety of income sourcesthat are not in any way related to DMH fundsfrom the partnership agreement. These include var-ious grants and other contracts with other depart-ments of the Commonwealth and with the FederalGovernment. Funds are also received from variousorganizations and agencies in the community.Other sources include fees derived from insurancecompanies, Medicaid, client payments, and contri-butions. A little more than half of the Center'sfunds come from the Commonwealth under thepartnership agreement.The partnership agreement between the Employ-er and the Commonwealth specifies the geographicarea the Center is required to serve; the hours ofoperation; the type, level, and amount of services;the support services required of the Center; and theclassification, salary, and hours of Commonwealthemployees on loan to the Center.While the Petitioner does not seek to representCommonwealth employees assigned to the Center,discussion of their circumstances is relevant towhether jurisdiction should be asserted. Under thepartnership agreement the Commonwealth pays thesalaries, travel expenses, and cost of fringe benefitsof employees loaned or assigned to the Center.These employees are covered also by the personnelpolicies of the Commonwealth or, if applicable,collective-bargaining agreements with the Com-monwealth covering such employees. The Center'smanagement provides only clinical and administra-tive supervision of Commonwealth employees.Thus, while the workload of Center and Common-wealth employees is the same, other terms and con-ditions of employment differ.Commonwealth employees are paid directly bychecks from the Commonwealth. Some Common-wealth employees work more than 40 hours perweek. Their salaries for that additional time arepaid by the Center.The Employer has no authority with respect tothe hiring, assignment, or termination of Common-wealth employees. At most the Employer may re-quest that such employees be removed or reas-signed, but this must be approved by the area di-rector of the DMH. Grievances of Commonwealthemployees are not handled by the Center but go tothe Department of Employee Relations and arehandled under the collective-bargaining agree-ments, covering the Commonwealth employees ifapplicable. The Center management does notevaluate Commonwealth employees.The board of directors of the Association hasdelegated labor relations functions with respect toCenter employees (as distinguished from Common-wealth employees on loan or assigned to theCenter) to the Center director. The director,through the various department or unit supervisors,is responsible for all hiring, termination, and disci-pline of Center employees. The Center does itsown advertising of openings and screening of appli-cants. While the director has final authority inhiring and promotion, he generally acts upon therecommendation of immediate supervisors. TheCenter need not obtain the approval of or informthe Commonwealth of its intention to fill a vacancyor terminate an employee. Evaluations of Centeremployees are done by their immediate supervisors.Wages, hours, and other terms and conditions ofemployment for Center employees are determinedby the Center. Such determinations do not requirethe approval of the Commonwealth or the FederalGovernment. In establishing rates of pay forCenter employees, such factors as the individual'spersonal qualifications, education, and experienceare considered along with the availability of Centerfunds and judgment as to the marketplace salary.While the Center might take into consideration thesalaries paid to a comparable employee of theCommonwealth, there is no mandate that rates ofpay be the same as those of Commonwealth em-ployees placed at the Center. Moreover, the Com-monwealth has no say in determining what the sal-aries of Center employees will be.39 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPersonnel policies of Center employees are setforth in the Center's personnel policy handbook.This is distributed to Center employees at the timeof hire, but is not distributed to Commonwealthemployees assigned to the Center. Such policieswere formulated by the management of the Centerunder the supervision of the Center's director andapproved by the personnel and executive commit-tees of the board of directors of the Association.Such policies, which apply only to Center employ-ees, include fringe benefits such as sick leave, holi-days, and vacations, as well as a grievance proce-dure applicable to Center employees. The policiesalso cover such matters as promotion, layoff,recall, sick leave, and holidays (the holidays ofstate employees are different from those of theCenter).On the basis of all the foregoing, we concludethat the immediate formulation of labor relationspolicies and procedures for the employees sought isa function performed by the Employer. The Com-monwealth's interest is to see that the services con-tracted for are provided. The Employer is exclu-sively responsible for hiring, firing, and discipliningits employees. With respect to other working con-ditions, the record reveals that the Employer cannegotiate and enter into an agreement with the rep-resentative of its employees. Accordingly, we con-clude that the Employer does not share the Com-monwealth of Massachusetts' exempt politicalstatus under Section 2(2) of the Act.The parties stipulated that, during the past calen-dar year, the Employer received gross income ofover $4 million and made purchases from pointsoutside the Commonwealth of Massachusetts ex-ceeding $50,000. Since the Employer's revenues ex-ceeded any jurisdictional standards we mightapply, we find that the Employer's operationsaffect commerce within the meaning of the Actand it will effectuate the purposes of the Act toassert jurisdiction herein.2. The parties stipulated and we find that the Pe-titioner is a labor organization within the meaningof Section 2(5) of the Act.3. A question affecting commerce exists concern-ing the representation of employees of the Employ-er within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act.4. The parties stipulated,5and we agree, that theappropriate unit consists of:All full-time and regular part-time professionalemployees, including psychologists, socialworkers, registered nurses, counselors (mas-ter's degree or higher in a relevant field), oc-cupational therapists, physical therapists, certi-fied developmental specialists and certifiedspeech therapists employed by the Employerat its Ayer, Clinton, Fitchburg and Leomin-ster, Massachusetts locations, but excluding allother employees, center director, associatecenter directors, consultation and education di-rector, MIS director, out-patient and commu-nity treatment program unit directors, resi-dence program supervisors, BUDD director,access program directors, day treatment activi-ties program supervisor, respite program su-pervisor, records coordinator, apartment pro-gram supervisor, managerial employees, tech-nical employees, office clerical employees,service and maintenance employees, guardsand supervisors as defined in the Act.[Direction of Election and Excelsior footnoteomitted from publication.]5 Of course, Commonwealth employees on loan or assignment to theEmployer are not included in the stipulated unit, since they are employ-ees of a State within the meaning of Sec. 2(2) of the Act. Moreover, theparties do not seek to include them.40